Abatement Order filed December 19, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00749-CR
                                   ____________

                CHARLESTON ROSHUN COBBIN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1506318

                            ABATEMENT ORDER

      Charleston Roshun Cobbin pleaded guilty to delivery of a controlled
substance. Under the terms of a plea-bargain agreement between appellant and the
State, the trial court deferred adjudication of guilt and placed appellant on
community supervision for five years. The State subsequently filed a motion to
adjudicate appellant’s guilt. After holding a hearing on the motion, the trial court
granted the motion, adjudicated appellant guilty, and sentenced him to 10 years’
imprisonment.
      Appellant’s appointed attorney, Ted Doebbler, filed a one-issue brief in April
2019 that contended appellant’s original plea of guilty was involuntary. A defendant
placed on deferred adjudication community supervision may raise issues relating to
the original plea proceeding only in an appeal taken when deferred adjudication
community supervision is first imposed. Manuel v. State, 994 S.W.2d 658, 661–62
(Tex. Crim. App. 1999). That is true even when challenging the voluntariness of the
plea. Arreola v. State, 207 S.W.3d 387, 389 (Tex. App.—Houston [1st Dist.] 2006,
no pet.); Alexander v. State, No. 14-08-00456-CR, 2009 WL 3365875, at *1 (Tex.
App.—Houston [14th Dist.] Sept. 10, 2009, pet. ref’d) (mem. op.) (per curiam) (not
designated for publication).

      Appellant has the right to appeal issues relating to adjudication, but Doebbler
did not raise any such issue. If appointed counsel determines there are no non-
frivolous issues on appeal and the appellant does not want to dismiss the appeal
voluntarily, counsel must follow the procedures laid out in Anders v. California, 386
U.S. 738 (1967). For that reason, in July 2019 we abated the appeal for appellant to
decide whether he wishes to continue with this appeal and, if so, for Doebbler to file
a brief that raises an issue regarding the adjudication or complies with Anders.

      Doebbler filed an amended brief on December 1, 2019. Again, the sole issue
in the brief concerns the voluntariness of appellant’s original plea of guilty. The brief
does not raise an issue regarding the adjudication nor does it comply with Anders.
Under these circumstances, appellant is entitled to new appointed counsel.

      We ORDER the judge of the 248th District Court to conduct a hearing at
which appellant, Doebbler, and counsel for the State shall participate, either in
person or by video teleconference, to determine whether appellant desires to
prosecute his appeal. If he does desire to prosecute his appeal, the judge shall appoint
new appellate counsel for him. The judge shall see that a record of the hearing is

                                           2
made, shall make findings of fact and conclusions of law, and shall order the trial
clerk to forward a record of the hearing and a supplemental clerk’s record containing
the findings and conclusions. Those records shall be filed with the clerk of this court
by January 31, 2020.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket after
appellant’s brief is filed or the expiration of 60 days, whichever is first. The court
will also consider an appropriate motion to reinstate the appeal filed by either party.

                                   PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                          3